IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41093
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROSCOE EDWARDS, III,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-150-1
                      --------------------
                        October 26, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Roscoe Edwards, III, appeals his sentence after pleading

guilty to possession with intent to distribute approximately 35

kilograms of marijuana.   He argues that the district court erred

in denying him a reduction for acceptance of responsibility.    He

also argues that the standard of review in his case should be

less deferential than usual because the district court, in

denying his request for an acceptance-of-responsibility

reduction, failed to make any credibility determinations in the

face of opposing proffers from the parties.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41093
                                -2-

     Edwards has not shown that his case warrants an atypical

standard of review.   Edwards failed to present competent evidence

to rebut information in his presentence report (PSR), which

indicated that he had tested positive for drug usage on two

different occasions while on release pending sentencing.     See

United States v. Huerta, 182 F.3d 361, 364-65 (5th Cir. 1999).

In the absence of proper rebuttal evidence, the district court

was free, as it did, to rely on the information in the PSR

without further inquiry.   See id. at 365.    Given the information

in the PSR, the district court did not err in denying Edwards a

reduction for acceptance of responsibility.     See United States v.

Watkins, 911 F.2d 983, 984-85 (5th Cir. 1990).

     AFFIRMED.